DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, recited “the plane” lacks antecedent basis.  It is unclear to which plane applicant is referring.  In addition, the claim is indefinite because it is unclear if the electronic device has been positively claimed as part of the invention.  For example in line 1, it is clear that the electronic device is not positively claimed and is only the intended use and capability of the floating platform to support an electronic device, while in lines 4-6 of the claim, it appears that the electronic device including the viewable display are part of the invention because it requires the viewable display, of a non-claimed electronic device, is oriented non-parallel with a water surface when the platform and the supported device are floating on water.  Furthermore, the same issue is in claim 3 with respect to the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 2014/0110413).
Claim 1
Kelly a discloses a floating platform (1) for supporting an electronic device with a viewable display comprising buoyant material (see [0043]); and a stand (2) configured to support the electronic device in a stationary position with respect to said floating platform and wherein a plane of said viewable display of said stationary position is oriented non-parallel with a water surface when said platform (see figures 2 and 4) and supported device are floating on water; wherein said buoyant material is capable of floating an electronic device supported on said platform on a water surface (see [0043]).
Claim 2

Claim 5
Kelly further discloses said lower portion comprises a weighted portion (26) capable of stabilizing said floating platform when floating in water (see [0052]).  
Claim 6
Kelly further discloses said stand comprises a case (9) for said electronic device (see [0047]).
Claim 7
Kelly further discloses said case is water-proof (see [0047]).
Claim 8
Kelly further discloses said case is integrally/embedded formed with said stand (see [0047]).
Claim 9
Kelly further discloses said viewable display comprises touch sensitivity (see [0044]) and said case comprises a transparent cover/membrane (10) which can be pressed against the viewable display for operation of the electronic device (see [0049]).
Claim 10
Kelly further discloses said electronic device is a smartphone or tablet (see [0044]).
Claim 11
Kelly further discloses said floatable platform further comprises a housing (9) surrounding said stand portion, wherein said housing comprises an insertion chamber 
Claim 13  
Kelly further discloses said insertion chamber comprises plurality of means/bungee cords (11) for attaching said stand portion to said electronic device (see figure 4 and [0049]).  Kelly discloses the means/bungee cords (11) attached to a lid (15) of the box, wherein the box is attached to the stand of the platform, therefore the means/bungee cords are attached to the stand portion.
Claim 14
Kelly further discloses a transparent closure portion (15) that covers said electronic device and said platform is waterproof for said electronic device (see [0049]).
Claim 15
Kelly further discloses an anchor (16) (see [0050]).
Claim 16
Kelly further discloses said anchor comprises a means/metal disk (22) including a small removable spike (23) for attaching said anchor or support to a surface (see figure 5 and [0051]).
Claim 17
Kelly further discloses a handle (45) dimensioned to provide stabilization to said floating platform when an electronic device is supported and input is provided to said electronic device by a user (see figure 8 and [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0110413) as applied to claim 1 above, and further in view of Feinberg (US 2016/0015141).
Claims 3 and 4
Kelly further discloses the plane of the viewable display angled with respect to the water surface when the electronic device is supported in the platform and the platform is in water (see figure 4).  Kelly does not disclose the angle between plane and the water surface.  However, Feinberg discloses a support device/stand (100) for an electronic device comprising a base (108) and a support bracket/flexible portion (158) which reclines the base at multiple angles (see [0045], and wherein a plane of a viewable display of the electronic device is in obtuse angle with respect to the surface where the support device is disposed (see figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the stand from Kelly being in an obtuse angle with respect to the platform surface as taught by Feinberg for a better and more comfortable viewing angle of the display shown by the electronic device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0110413) as applied to claim 1 above.
Kelly discloses the housing surrounding the electronic device integrally/embedded within an insertion chamber of the platform (see [0047]).  Kelly, embodiment of figure 4, does not disclose the case disposed into the insertion chamber removably attached to the stand.  However, embodiment of figures 1 and 2, discloses a waterproof bag disposed within an insertion chamber and removably attached to the stand (see [0046]).  It would have been obvious to one of ordinary  skill in the art before the effective filing date of the claimed invention to modify the housing for the electronic device and make it removable as taught by Kelly so that the user could take it away from the platform and in and near the water, such as walking along the water after swimming.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2014/0110413) as applied to claim 1 above, and further in view of Eschbacher (6,139,382).
Kelly further discloses said case is formed integrally/embedded with said floating platform (see [0047]).  Kelly does not disclose one or more peripheral device selected from one or more power sources for powering said electronic device, speakers, and combinations thereof.  However, Eschbacher discloses a flotation unit (10) for attaching electronic devices, the flotation unit comprising speakers and power source (see column 4 lines 17-24 and lines 36-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating platform of Kelly including speakers and power source for connecting complementary items to the electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736